DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “at least one fan” in Ln. 1-2 which deems the claim indefinite. While the specification of the instant application does in one instance use the terminology “at least one fan” there is no discussion or even suggestion of how more than one fan would be incorporated into the device. The limitation appears to thus be improperly broad as applicant appears to only meaningfully consider a single fan in the device. It is suggested the limitation be amended to read “a fan”.
Claim 15 recites the limitation “a region of the heat sink” in Ln. 4 which deems the claim indefinite. It is unclear whether reference is intended to the region of claim 12 or to a new region. For the purposes of examination the limitation will be interpreted as reading “the region of the heat sink”.
Claim 16 recites the limitation “a fan module that includes … a fan wheel, a fan shaft” in Ln. 1-2 which deems the claim indefinite. The fan wheel and the fan shaft are described in the specification as elements of the fan (Pg. 9). However, as the fan wheel and the fan shaft have not been recited as parts of the fan in the instant claim it appears that those elements are being claimed as distinct from the fan of claim 12. The claim should be amended to specify the fan as part of the fan module and then to further identify the fan wheel and the fan shaft as elements of the fan.
Claim 21 recites the limitation “at least one fan” in Ln. 1-2 which deems the claim indefinite. While the specification of the instant application does in one instance use the terminology “at least one fan” there is no discussion or even suggestion of how more than one fan would be incorporated into the device. The limitation appears to thus be improperly broad as applicant appears to only meaningfully consider a single fan in the device. It is suggested the limitation be amended to read “a fan”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (U.S. Pub. 2012/0138058).
Regarding claim 12, Fu discloses a device for respiration (Fig. 32 #500; ¶0230), comprising: a heat sink (Figs. 32-35 #524, 526; ¶0233); at least one fan (Fig. 34 #560; ¶0231); a fan motor (Fig. 34 #540; ¶0231) that drives the fan; and at least one bearing element (e.g. Figs. 33-34 any or all of #521, 522, 530, 545, 555; ¶¶0234-0239), the fan motor being at least partially supported on the at least one bearing element (Fig. 33), and wherein the at least one bearing element has a guide structure (e.g. Fig. 33 #522 – downward surface curvature, Fig. 33 #530 – surface curvature, Fig. 33 #545 – surface curvature, Fig. 34 #555 – vanes) configured to positively guide cooling air moved by the fan in a region of the heat sink (note flow arrows in Fig. 109; ¶0259). The phrasing “region of the heat sink” does not define a particular location and is thus open to various possible readings from Fu.
Regarding claim 13, Fu discloses the at least one bearing element is made of silicone (¶0239 – gasket 521). The claim only requires a minimum of one bearing element to meet the recited limitations.
Regarding claim 14, Fu discloses the guide structure for the cooling air is formed so that the cooling air is guidable in a manner adapted to a structure of the heat sink (e.g. Fig. 33 #534 – surface curvature, Fig. 33 #545 – surface curvature, Fig. 34 #555 – vanes). Each of these possible “guide structures” cause air to flow along a 
Regarding claim 15, Fu discloses the at least one bearing element includes two bearing elements, of which a first bearing element (Fig. 33 #522) supports the fan on a side of an intake region and a second bearing element (e.g. Fig. 33 #534, 545, 555) supports the fan in the region of the heat sink. The interlinking of structures within ventilator system 500 of at least Fig. 33 allows various structures to be read as supporting the fan.
Regarding claim 18, Fu discloses at least one of the bearing elements (#545 –  ¶0269 or structures which seal in ¶0239) separates and seals off various pressure regions from one another. The claim does not specify what the pressures are to be in the different regions and all physical spaces may be considered to hold gas at some pressure.
Regarding claim 19, Fu discloses the device is useable as an emergency respiration device (¶0228).
Regarding claim 20, Fu discloses the device is useable as a mobile emergency respiration device (¶0228).
Regarding claim 21, Fu discloses a method for respiration (Figs. 24 & 109; ¶¶0230, 0259, 0367), comprising the steps of: using at least one fan (Fig. 34 #560; ¶0231) in a device for respiration (Fig. 32 #500; ¶0230), wherein at least a fan motor (Fig. 34 #540; ¶0231) is supported on at least one bearing element (e.g. Figs. 33-34 any or all of #521, 522, 530, 545, 555; ¶¶0234-0239); and permanently blowing out 
Regarding claim 22, Fu discloses cooling air is blown out with a permanent volume flow of 25 L/minute to 75 L/minute (Fig. 24; ¶0367).
Claim(s) 12, 14-15, 17-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (U.S. Pub. 2016/0138611).
Regarding claim 12, Teramoto discloses a device for respiration (Fig. 1 #1; ¶0021), comprising: a heat sink (Fig. 3 #14, 64; ¶0029); at least one fan (Fig. 1 #20; ¶0021); a fan motor (Fig. 1 #11, 12, 13; ¶¶0023-0026) that drives the fan; and at least one bearing element (Fig. 1 either or both of #31, 32; ¶0034), the fan motor being at least partially supported on the at least one bearing element (Fig. 1), and wherein the at least one bearing element has a guide structure (Fig. 1 internal curved surfaces of #31, 32) configured to positively guide cooling air moved by the fan in a region of the heat sink (along path illustrated in Fig. 1; ¶0029). The phrasing “region of the heat sink” does not define a particular location and is thus open to various possible readings from Fu.
Regarding claim 14, Teramoto discloses the guide structure for the cooling air is formed so that the cooling air is guidable in a manner adapted to a structure of the heat sink (¶0029). The internal curvature of at least first casing member 31 supports the use of wind tunnel 35 (¶¶0029, 0038-0039).
Regarding claim 15, Teramoto discloses the at least one bearing element includes two bearing elements, of which a first bearing element (Fig. 1 #32) supports the fan on a side of an intake region and a second bearing element (Fig. 1 #31) supports the fan in the region of the heat sink.
Regarding claim 17, Teramoto discloses at least the second bearing element is configured to slip onto the heat sink and radially peripherally enclose the heat sink at least in regions (Fig. 1).
Regarding claim 18, Teramoto discloses at least one of the bearing elements (#32) separates and seals off various pressure regions from one another (wind tunnel 35 is not in fluid communication with the rectangular air chambers shown at the bottom of second casing member 32 in Fig. 1). The claim does not specify what the pressures are to be in the different regions and all physical spaces may be considered to hold gas at some pressure.
Regarding claim 19, Teramoto discloses the device is useable as an emergency respiration device (¶0021). An artificial respirator is useable in an emergency to provide breathing gas.
Regarding claim 21, Teramoto discloses a method for respiration (¶0021), comprising the steps of: using at least one fan (Fig. 1 #20; ¶0021) in a device for respiration (Fig. 1 #1; ¶0021), wherein at least a fan motor (Fig. 1 #11, 12, 13; ¶¶0023-0026) is supported on at least one bearing element (Fig. 1 either or both of #31, 32; ¶0034); and permanently blowing out cooling air in a switched-on state of the device for respiration (e.g. ¶0021 – “continuous”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (U.S. Pub. 2012/0138058) in view of Barlow et al. (U.S. Pub. 2012/0152255).
Regarding claim 16, Fu discloses a fan module (see following citations) that includes the heat sink (Fig. 33 #524, 526), the fan motor (Fig. 33 #540), a fan wheel (Fig. 33 #560), a fan shaft (Fig. 33 #550), and a fan hood (Fig. 33 #522), wherein the at least one bearing element includes two bearing elements (Fig. 33 #521, 545), the fan module being supported by the two bearing elements (Fig. 33). The interlinking of 
Fu discloses one bearing element made of silicone (¶0239) but not disclose motor sleeve 545 as silicone.
Barlow teaches a device for respiration (e.g. Figs. 78-80) including a dampening structure made of silicone which is placed against a motor in order to provide the benefit of dampening vibration transmission from the motor to the outer casing or housing in use (¶¶0283-0286).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Fu motor sleeve 545 made of silicone in order to provide the benefit of dampening vibration transmission from the motor to the outer casing or housing in use in view of Barlow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims attention is further drawn to Kenyon et al. (U.S. Pub. 2009/0246013 – Fig. 16, ¶¶0084-0098) and Matsui et al. (WO 2016/121448 A1 – Figs. 1a-11). Applicant may wish to consider further defining the design of the guide structure of the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785